Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2018

                                      No. 04-17-00652-CV

                                          Ruben RIOS,
                                           Appellant

                                                 v.

                       TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                    Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017W0521
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER

Sitting:       Karen Angelini, Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

         In the underlying cause, Ruben Rios filed a petition for expunction, which sought
expunction of all criminal records and files pertaining to an arrest. On July 21, 2017, the trial
court signed an order granting Rios relief and ordering the expunction of all criminal records and
files related to the arrest. On August 18, 2017, the Department of Public Safety filed a motion for
new trial. On October 3, 2017, the trial court signed an order granting the Department’s motion
for new trial and setting aside its prior expunction. Rios then filed a notice of appeal stating his
intent to appeal from the trial court’s October 3, 2017 order.

       “An order granting a new trial is an unappealable, interlocutory order.” Fruehauf Corp. v.
Carrillo, 848 S.W.2d 83, 84 (Tex. 1993); see also Cummins v. Paisan Constr. Co., 682 S.W.2d
235, 236 (Tex. 1984). We therefore ORDER appellant to show cause in writing by September 3,
2018, why this appeal should not be dismissed for lack of jurisdiction.
                                         PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court